Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 1 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 2 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 3 of 99
            Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 4 of 99




presents an independent basis for disregarding the Resident Defendants’ citizenship for diversity

purposes. Grounds for removal are set forth in more detail as follows:

                                       I. BACKGROUND

       A.       This Action.

       1.       Plaintiff commenced this action on January 29, 2020, in the Court of Common

Pleas of Bucks County, Pennsylvania, which is within the district and division to which this case

is removed. As required under 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

that the Removing Defendant agreed to accept service of in the underlying state court action are

attached as Exhibit A. In this civil action, Plaintiff alleges that JLI and Eonsmoke engaged in

deceptive acts or practices while conducting trade or commerce in Pennsylvania and

unreasonably interfered with the public’s rights. See Compl. ¶ 2.

       2.       Plaintiff seeks an unspecified amount of compensatory and punitive damages, as

well as declaratory relief and injunctive relief from all Defendants. See id. Prayer for Relief.

The Complaint alleges that JLI misrepresented and suppressed material facts regarding the

content, concentration, and safety of JUUL products and engaged in false and deceptive

advertising. Id. at ¶¶48-98. The Complaint further alleges that Eonsmoke capitalized on JLI’s

marketing campaigns by providing JUUL-compatible flavor pods. Id. at ¶ 137. On the basis of

these allegations, Plaintiff asserts violations of Pennsylvania’s Unfair Trade Practices and

Consumer Protection Law, 73 P.S. §§ 201-1 –201-9.3 (“UTPCPL”) and a cause of action for

public nuisance. Id. at 1. To evade this Court’s jurisdiction, however, the Complaint also

attempts to assert the same claims against two Resident Defendants, entities which allegedly

were found by the FDA to have sold JUUL products to minors in Bucks County, Pennsylvania.

                                                 2
            Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 5 of 99




There is no reasonable basis for those claims, and the Resident Defendants are therefore

fraudulently joined. Consequently, this Court should disregard the citizenship of the Resident

Defendants in assessing its subject matter jurisdiction in this case.

       3.       Alternatively, Plaintiff’s claims against the Resident Defendants are severable

from this action under Federal Rule of Civil Procedure 21, which presents an independent basis

for disregarding the Resident Defendants’ citizenship for diversity purposes.

       4.       JLI agreed to accept service of the Summons and Complaint on February 6, 2020.

This Notice is timely filed under 28 U.S.C. § 1446(b).

       5.       The consent of the fraudulently joined Resident Defendants to this removal is not

required. See id. § 1446(b)(2)(A) (“[A]ll defendants who have been properly joined and served

must join in or consent to the removal of the action.”) (emphasis added); see also Jernigan v.

Ashland Oil Co., 989 F.2d 812, 815 (5th Cir. 1993) (holding that the removing defendant was not

required to obtain consent for removal from the allegedly improperly joined defendant).

       B.       Ongoing Multidistrict Proceedings.

       6.       On July 29, 2019, JLI moved the Judicial Panel on Multidistrict Litigation

(“JPML”) for an order transferring 10 federal cases presenting common questions of fact and law

in six federal district courts and any subsequently filed tag-along cases, such as this case, to the

U.S. District Court for the Northern District of California for coordination or consolidation (the

“MDL Motion”). In re: JUUL Labs, Inc. Marketing, Sales Practices, and Products Liability

Litig., MDL No. 2913.

       7.       October 2, 2019, the JPML issued a Transfer Order, which transferred lawsuits

against the Removing Defendant concerning JUUL products to the Northern District of

                                                  3
             Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 6 of 99




California, for assignment to the Honorable William H. Orrick III, for coordinated and

consolidated pretrial proceedings. MDL 2913, Doc. 144. Since then, the Clerk of the JPML has

issued 23 Conditional Transfer Orders to transfer more than three hundred related actions to the

Northern District of California.

        8.       In view of the substantial factual overlap between this action and numerous

actions that have already been transferred and consolidated, JLI intends to notify the JPML that

this is a “tag-along” action that also should be transferred to the Northern District of California.

        9.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed

with the Court of Common Pleas of Bucks County, Pennsylvania.

                 II. THIS COURT HAS SUBJECT MATTER JURISDICTION
                                UNDER 28 U.S.C. § 1332.

        10.      This Court has subject matter jurisdiction over this case under 28 U.S.C. § 1332.

There is complete diversity of citizenship between Plaintiff and the Removing Defendants. The

amount in controversy exceeds $75,000, exclusive of interest and costs.

A.      There Is Complete Diversity Between Plaintiff and the Removing Defendant.

        11.      Plaintiff, the District Attorney of Bucks County, Pennsylvania, is a citizen of

Pennsylvania. See Moor v. County of Alameda, 411 U.S. 693, 717-718 (1973) (“[A] political

subdivision of a State, unless it is simply the arm or alter ego of the State, is a citizen of the State

for diversity purposes.”) (internal quotation marks omitted).

        12.      Defendant JLI is a Delaware corporation with its principal place of business in

California. Compl. ¶ 17.

        13.      Defendant Eonsmoke is a California corporation with its principal place of

business in New Jersey. Id. ¶ 18.
                                                   4
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 7 of 99




       14.     The Complaint names the Resident Defendants, two local Bucks County retailers,

as defendants. Id. ¶¶ 19-20. As discussed below, the Resident Defendants are fraudulently

joined. Accordingly, although both are alleged to be citizens of Pennsylvania, the Resident

Defendants are disregarded for purposes of determining diversity of citizenship. Alternatively,

Plaintiff’s claims against the Resident Defendants are severable under Federal Rule of Civil

Procedure 21, such that the citizenship of the entities is irrelevant for diversity purposes.

       15.     Accordingly, for purposes of diversity jurisdiction, there is complete diversity

between Plaintiff and the only properly joined Defendant.

B.     The Amount in Controversy Exceeds $75,000.

       16.     Under 28 U.S.C. § 1332, diversity subject matter jurisdiction requires that the

matter in controversy “exceed[] the sum or value of $75,000, exclusive of interests and costs.”

This requirement is met.

       17.     A notice of removal “need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co. v. Owens,

135 S. Ct. 547, 554 (2014).

       18.     Plaintiff’s Complaint does not include a specific demand for damages. Upon a

full and fair reading of the Complaint, however, the amount in controversy exceeds $75,000,

exclusive of interests and costs. 28 U.S.C. § 1332(a).

       19.     Plaintiff’s Complaint explicitly alleges that “monies demanded” for violations of

the UTPCPL “are in excess of $50,000, exclusive of interests and costs.” Compl. ¶ 166.

UTPCPL penalties are included in the amount-in-controversy analysis. Brunwasser v. Trans

World Airlines, Inc., 541 F. Supp. 1338, 1348 (W.D. Pa. 1982). Moreover, the Complaint

                                                  5
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 8 of 99




requests vast “compensatory damages and injunctive relief in the form of an abatement” for

alleged costs relating to “ongoing youth education to contradict the false and misleading

marketing JUUL has engaged in, in addition to increased costs for school monitoring and Bucks

County employee health insurance and other health care costs incurred because of e-cigarette

related disease.” Compl. ¶ 175. Plaintiff’s Complaint also seeks disgorgement of “all monies

acquired or retained by Defendants as a result of their violations of the UTPCL.” Id. Prayer for

Relief. Finally, Plaintiff’s Complaint explicitly seeks punitive damages (id.), which the Court

“must consider when calculating the amount in controversy.” Frederico v. Home Depot, 507

F.3d 188, 199 (3d Cir. 2007).

       20.     These and other allegations compel the conclusion that the amount in controversy

exceeds the jurisdictional minimum.

       21.     Although the Removing Defendants do not concede that Plaintiff is entitled to

damages or fees of any amount, a fair reading of the Complaint describes an amount in

controversy exceeding $75,000.

         III. THE RESIDENT DEFENDANTS ARE FRAUDULENTLY JOINED.

       22.     The Complaint names two Pennsylvania defendants, Gulf Mart, and Delta Gas, in

addition to the out-of-state Removing Defendants. The Resident Defendants, however, are

fraudulently joined and their citizenship should be disregarded for the purpose of determining

diversity jurisdiction. See, e.g., In re Briscoe, 448 F.3d 201, 216 (3d Cir. 2006) (“If the district

court determines that the joinder was ‘fraudulent’ in this sense, the court can ‘disregard, for

jurisdictional purposes, the citizenship of certain nondiverse defendants, assume jurisdiction over



                                                  6
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 9 of 99




a case, dismiss the nondiverse defendants, and thereby retain jurisdiction.’”) (quoting Mayes v.

Rapoport, 198 F.3d 457, 461 (4th Cir. 1999)).

       23.     To establish fraudulent joinder of a non-diverse defendant, a removing defendant

must demonstrate that “there is no reasonable basis in fact or colorable ground supporting the

claim against the joined defendant, or no real intention in good faith to prosecute the action

against the defendant or seek a joint judgment.” In re Briscoe, 448 F.3d at 216 (quoting Abels v.

State Farm Fire & Cas. Co., 770 F.2d 26, 32 (3d Cir. 1985)). When determining whether a party

has been fraudulently joined, the district court must “focus on the plaintiff's complaint at the time

the petition for removal was filed . . . [and] assume as true all factual allegations of the

complaint.” Batoff v. State Farm Ins. Co., 977 F.2d 848, 851-852 (3d Cir. 1992).

       24.     Here, the Resident Defendants have been fraudulently joined because there is no

possibility Plaintiff can establish a claim against either entity. In the “Factual Allegations”

section of the Complaint, which sets out Plaintiff’s allegations of misconduct and harm, the

Complaint does not make a single reference to the Resident Defendants. See Compl. ¶¶ 27-145.

Instead, Plaintiff makes allegations regarding JLI’s design of its vapor products, the adverse

health effects of nicotine, JLI’s alleged concealment of the addictive nature of its products, JLI’s

representations, marketing, and advertising, and Eonsmoke’s sale of JUUL-compatible products.

See id. Despite the Resident Defendants’ clear lack of connection to any of these issues, and the

blatant lack of pleading even purporting to demonstrate such a connection, Plaintiff seeks to

circumvent this Court’s diversity jurisdiction by asserting claims against the Resident

Defendants for violations of the UTPCPL and for public nuisance. Plaintiff attempts to do so by

including fleeting references to the Resident Defendants’ sale of JUUL and Eonsmoke products,

                                                   7
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 10 of 99




id. at ¶ 7, and to the fact that these Defendants were issued warnings by the FDA more than 17

months before Plaintiff commenced this action. Id. at ¶¶22-23. For the reasons explained below,

these references to the Resident Defendants in the Complaint do not suffice to state a claim

against them under either putative cause of action.

       A.      Plaintiff Does Not State a Claim Against the Resident Defendants Pursuant
               to the UTPCPL.

       25.     The UTPCPL prohibits “unfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce.” 73 Pa. Stat. Ann. § 201-3. Section

201-2(4) of the statute sets forth twenty-one practices defined as “unfair methods of

competition” or “unfair or deceptive acts or practices.” Id. § 201-2(4). “[I]n order to state a

claim under the UTPCPL, a plaintiff must allege that the defendant committed one of the unfair

or deceptive practices set forth in the statute.” Com. ex rel. Corbett v. Peoples Benefit Servs.,

Inc., 895 A.2d 683, 692 (Pa. Commw. Ct. 2006).

       26.     Plaintiff asserts a UTPCPL claim against the Resident Defendants for allegedly

engaging in “conduct constituting a deceptive act or practice declared unlawful under the

UTPCPL,” and then lists a litany of alleged deceptive acts without specifying which allegations

are directed toward the Resident Defendants. Compl. ¶ 151. This alone should weigh in favor of

a finding of fraudulent joinder. “[L]umping all the defendants together in each claim and

providing no factual basis to distinguish their conduct” fails to give each defendant “‘fair notice

of what the Plaintiffs’ claim is and the ground upon which it rests.’” Atuahene v. City of

Hartford, 10 F. App’x 33, 34 (2d Cir. 2001) (quoting Ferro v. Ry. Express Agency, Inc., 296

F.2d 847, 851 (2d Cir.1961)). Moreover, the alleged misrepresentations, deceptions, and failures

to disclose are based on proprietary information concerning JUUL products that the Resident
                                                8
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 11 of 99




Defendants never possessed, could not have reasonably known, and therefore could not have

misrepresented. See, e.g., Compl. ¶¶ 57-68. In addition, such alleged misrepresentations,

deceptions, and failures to disclose pertain to activities, such as social media marketing,

packaging, and JLI’s website, in which the Resident Defendants had no involvement. See, e.g.,

id. ¶¶ 69-98.

       27.      Plaintiff alleges the Resident Defendants have violated the UTPCPL merely by

“[d]istributing or selling JUUL products to minors in Bucks County.” Id. at ¶ 151. Plaintiff

attempts to plead a UTPCPL violation with the allegation that these sales were “unfair.”” Id. at ¶

159. A conclusory allegation of unfairness is not enough to state a UTPCPL claim.

       28.      Even under a broad interpretation of the UTPCPL’s “unfair and deceptive” catch-

all provision, a plaintiff must prove “deceptive conduct” to establish a UTPCPL violation. See,

e.g., Bennett v. A.T. Masterpiece Homes at Broadsprings, LLC, 40 A.3d 145, 153-54 (Pa. Super.

Ct. 2012), Schnell v. Bank of New York Mellon, 828 F. Supp. 2d 798, 806 (E.D. Pa. 2011),

Wilson v. Parisi, 549 F. Supp. 2d 637, 666 (M.D. Pa. 2008). In turn, a “deceptive act” is

“conduct that is likely to deceive a customer acting reasonably under similar circumstances” or

“the act of intentionally giving a false impression.” Seldon v. Home Loan Servs. Inc., 647 F.

Supp. 2d. 451, 469-70 (E.D. Pa. 2009).

       29.      Accordingly, even taking as true the allegations that both Resident Defendants

unlawfully sold tobacco products to minors, this assertion alone is completely insufficient to

state a claim against the Resident Defendants. Plaintiff must at least allege “deceptive conduct”

on the part of the Resident Defendants, which Plaintiff has failed to do. The mere act of selling

tobacco products to minors, without more, is not “likely to deceive a customer” or likely to

                                                 9
        Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 12 of 99




“giv[e] a false impression.” Id. Plaintiffs allege nothing that transforms this alleged conduct

into something deceptive.

       30.     When these summary allegations of unlawful sales to minors are properly

excluded from the UTPCPL claim, the claim against the Resident Defendants must fail because

Plaintiff’s Complaint is entirely “devoid of allegations of the non-diverse Defendants’ deceptive

conduct.” Filippello v. Transamerica Premier Life Ins. Co., 2018 WL 451639, at *3 (E.D. Pa.

Jan. 16, 2018) (holding that non-diverse defendants were fraudulently joined where plaintiff’s

complaint failed to allege non-diverse defendants’ deceptive conduct and thus there was “no

possibility that a state court would find that the complaint states a cause of action for a UTPCPL

violation”) (internal quotation marks omitted). As discussed above, Plaintiff’s “Factual

Allegations” section does not contain a single reference to the Resident Defendants, let alone an

allegation of “deceptive” conduct on the part of the Resident Defendants in support of its

UTPCPL claim. See Compl. ¶¶ 25-131. Because these allegations pertaining to the Resident

Defendants’ supposed violation of the UTPCPL are such that there is no “possibility that a state

court would find that the complaint states a cause of action against any one of the resident

defendants,” the Resident Defendants were fraudulently joined. Boyer v. Snap-on Tools Corp.,

913 F.2d 108, 111 (3d Cir. 1990).

       B.      Plaintiff Does Not State a Claim Against the Resident Defendants for Public
               Nuisance.

       31.     The Complaint asserts a claim for public nuisance, alleging that, through the

wrongful conduct pleaded in the Complaint, Defendants have interfered with the “public’s right

to be free from avoidable injury, disease, sickness and addictive substances hazardous to health.”

Compl. ¶¶ 156-157. “A public nuisance is ‘an unreasonable interference with a right common to
                                             10
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 13 of 99




the general public.’” Philadelphia Elec. Co. v. Hercules, Inc., 762 F.2d 303, 315 (3d Cir. 1985)

(quoting Restatement (Second) of Torts § 821B(1)).

       32.     As a preliminary matter, it is unclear whether Plaintiff even intends to assert a

public nuisance claim against the Resident Defendants. Unlike the UTPCPL claim, which at

least includes some allegations specific to the Resident Defendants, Plaintiff’s public nuisance

claim is absolutely “devoid of specific allegations” against the Resident Defendants and is

instead “filled with general statements levied against all defendants.” In re Diet Drugs

(Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., 220 F. Supp. 2d 414, 424

(E.D. Pa. 2002). It is not clear from the face of the Complaint that Plaintiff intends to assert a

good-faith nuisance claim against the Resident Defendants, rather than merely JLI and

Eonsmoke.

       33.     In any event, a public nuisance claim against the Resident Defendants fails for

two reasons. First, the Resident Defendants’ sales of tobacco products to minors do not

constitute a public nuisance because there is no interference with a “public right.” Pennsylvania

recognizes no public nuisance claim absent an unreasonable interference “with a right common

to the general public.” Restatement (Second) Of Torts § 821B (1979); see Muehlieb v. City of

Philadelphia, 574 A.2d 1208, 1211-1212 (Pa. Commw. Ct. 1990) (adopting § 821B). Conduct

interferes with a “public” right only if its affects the whole community in general. See Feeley v.

Borough of Ridley Park, 551 A.2d 373, 375 (Pa. Commw. Ct. 1988) (finding a public nuisance

based on an “inconvenience or troublesome offense that annoy[ed] the whole community in

general, and not merely some particular person”). Thus, when conduct affects only a narrow

class of people, it cannot constitute a public nuisance. See Greyhound Lines, Inc. v. Peter Pan

                                                 11
           Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 14 of 99




Bus Lines, Inc., 845 F. Supp. 295, 302 (E.D. Pa. 1994) (concluding that rowdy “hawkers”

employed by competing bus line were not a public nuisance because they only annoyed

Greyhound passengers); see also Ricchiuti v. Home Depot, Inc., 412 F. Supp. 2d 456, 460 (E.D.

Pa. 2005) (dismissing plaintiff’s claim that a pothole in a parking lot used by the public was a

public nuisance because it affects only a small segment of the community, not the community at

large).

          34.   The conduct attributed to the Resident Defendants—each allegedly being found

by the FDA to have sold products to a minor on the FDA inspection date more than 17 months

before Plaintiff filed this action—does not interfere with a “public right.” Instead, the persons

affected by the Resident Defendants’ alleged misconduct here are those minors who purchased

tobacco products when they should have been denied such access. Like Greyhound Lines or

Ricchiuti, only a narrow class is affected, and thus no public right is implicated.

          35.   Second, isolated sales by each Resident Defendant in violation of 18 Pa.C.S. §§

6301, 6305 and 6306.1—which are the statutes Plaintiff gesture toward in its Complaint—are not

enough to support a public nuisance claim. Rather, courts consistently require more than

sporadic acts of misconduct. See, e.g., Cty. of Erie, New York v. Colgan Air, Inc., 711 F.3d 147,

152 (2d Cir. 2013) (holding that nuisance is “a conscious and deliberate act involving the idea of

continuity or recurrence” and that “some degree of permanence is an essential element”)

(internal citations omitted); Reese v. Wells, 73 A.2d 899, 902 (D.C. 1950) (“[O]ne act of

misconduct, though it causes discomfiture or inconvenience to others in the use and enjoyment

of property, is not actionable as a nuisance.”); City of Atlanta v. Roberts, 211 S.E.2d 615, 616

(Ga. Ct. App. 1974) (“A single isolated occurrence or act, which if regularly repeated would

                                                 12
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 15 of 99




constitute a nuisance, is not a nuisance until it is regularly repeated.”) (internal citations omitted);

Breeding ex rel. Breeding v. Hensley, 519 S.E.2d 369, 372 (Va. 1999) (“More than sporadic or

isolated conditions must be shown[.]”); H. Wayne Palmer & Assocs. v. Heldor Indus., Inc., 839

F. Supp. 770, 777 (D. Kan. 1993) (“[O]ne of the requisites of a nuisance is that it has been in

existence for some period of time rather than being an isolated occurrence of a temporary

nature.”); Ka v. City of Indianapolis, 954 N.E.2d 974, 982 (Ind. Ct. App. 2011) (“Because the

[Plaintiffs] have asserted a nuisance claim premised upon a single isolated event, the trial court

did not err in granting summary judgment in favor of the City.”).

        36.     Here, all that is alleged is that a federal entity found each Resident Defendant to

have sold JUUL products to minors in Bucks County more than 17 months before the

commencement of this action. Compl. ¶¶ 22-23. These isolated events are simply not sufficient

to make out a public nuisance claim. While Plaintiff further alleges that “Eonsmoke’s flavored

pods were found stocked on the shelves of Defendant Delta Gas as recently as Friday, January

17, 2020,” Compl. ¶ 7, it is telling that Plaintiff does not ever allege there were continuing sales

to minors.

        37.     No courts applying Pennsylvania law have allowed a public nuisance claim on

similar grounds. “[T]he lack of precedent implies the lack of a legal theory affording a plaintiff a

right to relief, and is the very reason to dismiss this theory here.” City of Philadelphia v. Beretta

U.S.A., Corp., 126 F. Supp. 2d 882, 910 (E.D. Pa. 2000), aff'd, 277 F.3d 415 (3d Cir. 2002)

(surveying Pennsylvania’s public nuisance doctrine and refusing to expand it beyond its

traditional contexts). Because “[t]here is simply no legal support for the claim,” it cannot be

sustained. In re Genetically Modified Rice Litig., Nos. 4:06-md-1811, 4:07-cv-416, 2008 WL

                                                  13
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 16 of 99




80663, at *1 (E.D. Mo. Jan. 7, 2008) (holding that resident defendants were fraudulently joined

where “[n]o Texas courts have allowed public nuisance claims on any remotely similar grounds,

and plaintiffs have not identified any case in any court where a public nuisance claim has been

founded upon a [the alleged right]”).

                                          *       *      *

       38.     For these reasons, “there is no reasonable basis in fact or colorable ground

supporting the claim against the joined defendant[s]” and Plaintiff holds “no real intention in

good faith to prosecute the action against the [Resident Defendants] or seek a joint judgment.”

In re Briscoe, 448 F.3d at 216. Joinder was fraudulent, and the citizenship of the Resident

Defendants may be disregarded for jurisdictional purposes.

IV. IN THE ALTERNATIVE, THE RESIDENT DEFENDANTS SHOULD BE SEVERED
                        UNDER FED. R. CIV. P. 21.

       39.     Alternatively, Plaintiff’s claims against the Resident Defendants are severable

from this action. This presents an independent basis for disregarding the Resident Defendants’

citizenship for diversity purposes.

       40.     Federal courts, relying upon Fed. R. Civ. P. 21, routinely retain jurisdiction over

cases where non-diverse defendants are neither necessary nor indispensable under Rule 19. This

is particularly true when, as here, the plaintiff can obtain full recovery from the defendant that

remains in the federal case after removal, the plaintiff retains a remedy against the non-diverse

defendant in state court, and overall judicial economy is served by removal.

       41.     Rule 21 vests courts with the power “to allow a dispensable nondiverse party to

be dropped at any time.” Aetna Life Ins. Co. v. Found. Surgery Affiliates, LLC, 358 F. Supp. 3d

426, 436 (E.D. Pa. 2018) (quoting Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832
                                           14
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 17 of 99




(1989)). Further, a court applying this rule may dismiss a dispensable party whose presence

spoils diversity jurisdiction. Id. As such, the Rule is viewed as “a grant of discretionary power

to the federal court to perfect its diversity jurisdiction” by dropping such parties, provided that

they are not indispensable to an action under Rule 19. Kirkland v. Legion Ins. Co., 343 F.3d

1135, 1142 (9th Cir. 2003) (internal quotation marks omitted); see also Payroll Mgmt., Inc. v.

Lexington Ins. Co., 815 F.3d 1293, 1298 n.8 (11th Cir. 2016) (stating that the Rule permits

district courts to drop dispensable non-diverse parties “when necessary to establish federal

subject-matter jurisdiction” (internal citations omitted)).

       42.     Applying these principles, courts within this Circuit have severed or dismissed

dispensable, non-diverse defendants under Rule 19, thereby preserving the Court’s diversity

jurisdiction. See, e.g., Aetna Life, 358 F. Supp. 3d at 429-30; Zambelli Fireworks Mfg. Co. v.

Wood, 592 F.3d 412, 422 (3d Cir. 2010); Bhatla v. U.S. Capital Corp., 990 F.2d 780, 786 (3d

Cir. 1993).

       43.     To determine whether the claims against a resident defendant should be severed, a

court first decides whether the party is “necessary” under Rule 19(a), i.e., whether that

defendant’s absence prevents the plaintiff from obtaining complete relief from the remaining

defendants. See Long v. Valley Forge Military Acad. Found., 2008 WL 5157508, at *6 (E.D. Pa.

Dec. 8, 2008) (“Where a party is not necessary, that party is ‘by definition not indispensable to

the action.’”) (quoting Mallalieu-Golder Ins. Agency, Inc. v. Executive RiskIndem. Inc., 254

F.Supp.2d 521, 525 (M.D. Pa. 2003)); Spring-Ford Area Sch. Dist. v. Genesis Ins. Co., 158 F.

Supp. 2d 476, 483 (E.D. Pa. 2001) (“Under Fed.R.Civ.P. 19, the threshold inquiry is whether the

party is ‘necessary’ to the proceedings.”). If (and only if) the resident defendant is necessary

                                                 15
        Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 18 of 99




under Rule 19(a), the court considers the indispensable factors outlined in Rule 19(b): (1)

whether a judgment rendered in a person’s absence might prejudice that person or parties to the

action, (2) the extent to which any prejudice could be alleviated, (3) whether a judgment in the

person’s absence would be adequate, and (4) whether the plaintiff would have an adequate

remedy if the court dismissed the suit. Id.; Aetna Life, 358 F. Supp. 3d at 438.

       44.     Here, the Resident Defendants are not necessary parties because complete relief is

available from the remaining parties. Throughout the Complaint, Plaintiff alleges in conclusory

fashion that all Defendants are liable under the UTPCPL and a theory of public nuisance. As

noted above, Plaintiff’s “Factual Allegations” section does not contain a single reference to the

Resident Defendants, let alone an allegation that the Resident Defendants engaged in “deceptive”

conduct or created a public nuisance. “[B]ecause none of the allegations in the Complaint are

attributable only to [Resident Defendants],” compete relief is available without the Resident

Defendants in the case. Walpert v. Jaffrey, 127 F. Supp. 3d 105, 121 (S.D.N.Y. 2015); see also

Barrett v. Ambient Pressure Diving, Ltd., 235 F.R.D. 263, 271 (E.D. Pa. 2006) (holding that

complete relief is available where nonjoinder of a defendant “does not foreclose a determination

of whether the [remaining] defendants are liable”). Because the Resident Defendants are not

necessary parties, the court may dismiss these entities from the present case to preserve its

diversity jurisdiction. Long, 2008 WL 5157508, at *6.

       45.     Even if the Resident Defendants are deemed “necessary” under Rule 19(a), they

are dispensable parties based upon a full consideration of the Rule 19(b) factors, and may

therefore be dismissed under Rule 21. Gen. Refractories Co. v. First State Ins. Co., 500 F.3d

306, 319 (3d Cir. 2007).

                                                16
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 19 of 99




       46.     First, judgment rendered in the Resident Defendants’ absence would not prejudice

Plaintiff. The theory of liability against JLI depends on the design, manufacture, marketing, and

promotion of JLI products. See Compl. ¶¶ 27-128. By contrast, to the extent any allegations

against the Resident Defendants can be found in Plaintiff’s Complaint, these concern only the

apparent sale of JLI products to minors at two retail locations, but lack any further specificity.

Setting aside this lack of detail, the resolution of a claim against JLI would not necessarily

resolve Plaintiff’s claim against the Resident Defendants because the claims against the two

differ. See, e.g., Sullivan v. Calvert Mem'l Hosp., 117 F. Supp. 3d 702, 706 (D. Md. 2015).

Whether the Resident Defendants are indeed liable for selling to minors is a claim that would not

be affected by a decision regarding JLI’s conduct.

       47.     Second, Plaintiff retains an adequate remedy in state court if the Court dismisses

the Resident Defendants from this action. Steel Valley Auth. v. Union Switch & Signal Div., 809

F.2d 1006, 1015 (3d Cir. 1987).

       48.     Third, failing to dismiss the Resident Defendants would prejudice the Removing

Defendant. As noted above, the Removing Defendant is now engaged in a consolidated

litigation that includes over three hundred federal cases in the Northern District of California.

See supra ¶¶ 6-7. Given the substantial factual overlap between this action and numerous

actions that have already been approved for consolidation, it is very likely that this case will be

transferred to the Northern District of California if it remains in federal court. Transfer and

coordination in these proceedings would (1) avoid substantial and duplicative discovery burdens,

and (2) eliminate the risk of inconsistent pretrial rulings on discovery, dispositive motions to

dismiss, class certification, summary judgment, and other pretrial matters. By contrast, if the

                                                 17
        Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 20 of 99




Removing Defendant is forced to litigate this single dispute in the Pennsylvania Court of

Common Pleas, it would not recognize the myriad of benefits from the consolidated litigation.

       49.     Finally, under Rule 19, the Court must consider the interest in “complete,

consistent, and efficient settlement of controversies.” Provident Tradesmens Bank & Tr. Co. v.

Patterson, 390 U.S. 102, 111 (1968). Here, dismissing the Resident Defendants and allowing

Plaintiff’s claim against the Removing Defendant to be resolved in the MDL in the Northern

District of California would best serve the value of consistent and efficient settlement of

controversies. The parties will be able to resolve Plaintiff’s claims and the Removing

Defendants’ defenses in a consistent and efficient manner in the MDL.

       50.     Accordingly, the Resident Defendants are neither necessary nor indispensable

under Rule 19, and Plaintiff’s claims against these entities should be severed under Rule 21.

Doing so leaves complete diversity of citizenship, since Plaintiff is a citizen of Pennsylvania and

the Removing Defendant is not, and the amount in controversy requirement is satisfied

irrespective of whether the Resident Defendants are parties. See 28 U.S.C. § 1332(a).

       51.     The Removing Defendant reserves the right to amend or supplement this Notice

of Removal.




                                                18
         Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 21 of 99




       WHEREFORE, Removing Defendant prays that the filing of the Notice of Removal,

and the giving of written notice thereof to Plaintiff, and the filing of a copy of this Notice of

Removal with the Clerk of the Court of Common Pleas of Bucks County, Pennsylvania, shall

effect removal of said suit to this Court.

       Respectfully submitted this 6th day of March 2020.

                                               By:     /s/ Sozi Pedro Tulante
                                                       Sozi Pedro Tulante
                                                       Will W. Sachse
                                                       Nicolas A. Novy

                                                       Dechert LLP
                                                       Cira Centre
                                                       2929 Arch Street
                                                       Philadelphia, PA 19104
                                                       215.994.2450
                                                       Sozi.tulante@dechert.com

                                                       Attorneys for Defendant JUUL Labs, Inc.




                                                  19
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 22 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 23 of 99




                           Exhibit A
                     Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 24 of 99



    Case #2020-00621
            Case Number       2020-00621
             Matter Code
    Commencement Date         1/29/2020 9:30:31 AM
               Case Type      COMPLAINT
             PFA Number
          Caption Plaintiff   BUCKS COUNTY DISTRICT ATTORNEY
       Caption Defendant      JUUL LABS INC
    Lis Pendens Indicator     No
                   Status     1
                   Judge      DENISE M. BOWMAN
           Parcel Number
                 Remarks      COMPLAINT TORT NUISANCE MONEY DAMAGES with NOTICE TO DEFEND
                   Sealed     No
            Consolidated      No
Plaintiffs
Name                                       Address                             Counsel          Notify   Sequence     ProSe
BUCKS COUNTY DISTRICT                      100 N. MAIN STREET                 Howard, Patrick   Yes      1
ATTORNEY                                   2ND FLOOR
                                           DOYLESTOWN, PA 18901 UNITED
                                           STATES



Defendants
Name                                    Address                           Counsel               Notify   Sequence     ProSe
JUUL LABS INC                           560 20TH STREET                                         Yes      1
                                        SAN FRANCISCO, CA 94107 UNITED
                                        STATES
EONSMOKE LLC                            1500 MAIN AVE                                           Yes      2
                                        SUITE 2
                                        CLIFTON, NJ 07011 UNITED STATES
GULF MART                               530 EAST BROAD STREET             McCreesh, John        Yes      3
                                        QUAKERTOWN, PA 18951 UNITED       James IV
                                        STATES
LEHAL ASSOCIATES INC (D/B/A             288 OLD YORK ROAD                                       Yes      4
DELTA GAS)                              WARMINSTER, PA 18974 UNITED
                                        STATES



Docket Entries
             Filing                                                                                                   Filing
Seq.         Date                Docket Text                                                                 Sealed   ID
0            1/29/2020    E     COMPLAINT TORT NUISANCE MONEY DAMAGES with NOTICE TO DEFEND                  No       12518319
             10:10:35
             AM
1            2/3/2020           RECEIVED IN SHERIFF'S OFFICE FOR SERVICE. TRANSACTION #18 1 01910 . AMOUNT No         12523146
             2:22:20 PM         PAID $ 79.00
4            2/4/2020           SHERIFF'S RETURN, UNDER OATH, FILED. DEPUTY SCOTT SCISS ON 2/4/2020 AT 2:14 No        12543531
             9:05:35 AM         PM, SERVED DEFENDANT(S) PURSUANT TO PA.R.C.P. #402(A), SERVED PERSON IN
                                CHARGE OF BUSINESS (A)(2)(III) . 530 EAST BROAD STREET, QUAKERTOWN, PA
                                18951,
2            2/5/2020           SHERIFF'S RETURN, UNDER OATH, FILED. DEPUTY MARYELLEN KELLY ON 2/5/2020      No       12525486
             10:34:20           AT 9:41 AM, SERVED DEFENDANT(S) PURSUANT TO PA.R.C.P. #402(A), SERVED
             AM                 PERSON IN CHARGE OF BUSINESS (A)(2)(III) HARPEL . WORKER SERVED - SAYS
                                HARPEL IS HIS NAME FOR FIRST AND LAST NAME . 288 OLD YORK ROAD,
                                WARMINSTER, PA 18974,
3            2/5/2020     E     AFFIDAVIT OF SERVICE OF COMPLAINT BY THE DISTRICT ATTORNEY OF BUCKS          No       12525707
             12:15:42           COUNTY UPON EONSMOKE, LLC
             PM
              Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 25 of 99
       Filing                                                                                     Filing
Seq.   Date            Docket Text                                                       Sealed   ID
5      2/27/2020   E   APPEARANCE OF JOHN MCCREESH IV ESQ., ENTERED FOR DEFT GULF MART   No       12545195
       10:38:54
       AM
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 26 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 27 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 28 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 29 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 30 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 31 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 32 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 33 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 34 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 35 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 36 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 37 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 38 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 39 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 40 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 41 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 42 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 43 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 44 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 45 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 46 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 47 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 48 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 49 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 50 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 51 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 52 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 53 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 54 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 55 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 56 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 57 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 58 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 59 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 60 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 61 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 62 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 63 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 64 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 65 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 66 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 67 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 68 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 69 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 70 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 71 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 72 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 73 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 74 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 75 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 76 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 77 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 78 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 79 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 80 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 81 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 82 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 83 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 84 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 85 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 86 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 87 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 88 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 89 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 90 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 91 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 92 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 93 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 94 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 95 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 96 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 97 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 98 of 99
Case 2:20-cv-01324-MSG Document 1 Filed 03/06/20 Page 99 of 99
